Citation Nr: 0028345	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-31 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a timely Notice of Disagreement (NOD) was filed from 
an August 1982 administrative decision that found that the 
character of the appellant's discharge was a bar to the 
payment of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant's active service from May 2, 1952 to October 
28, 1955 was terminated under other than honorable 
conditions.  The appellant subsequently petitioned the Army 
for an upgrade of his discharge; the appellant's discharge 
was upgraded to a general discharge (under honorable 
conditions), effective July 21, 1977.  This matter comes 
before the Board of Veterans' Appeals (hereinafter Board) on 
appeal from a finding of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana that the 
appellant had not submitted a timely Notice of Disagreement 
(NOD) with the RO's August 1982 administrative decision that 
payment of VA benefits was barred due to the character of the 
appellant's Army discharge.

The Board notes that the appellant had requested, in his 
October 1997 VA Form 9, Appeal to the Board, a hearing before 
the Board to be held at the RO.  The appellant was 
subsequently scheduled for a Travel Board hearing, on May 8, 
2000, for which he failed to report.  There is no indication 
that there was good cause for his failure to report, nor has 
it been indicated that there is a desire to reschedule that 
hearing.  As such, the case has been referred to the Board 
for appellate review.


FINDINGS OF FACT

1.  In an August 1982 administrative decision, the RO 
determined that the appellant's February 1971 discharge did 
not qualify him for the payment of VA benefits based upon 
evidence of the appellant's willful and persistent misconduct 
during service from June 1969 to February 1971.  

2.  Notice of that adverse decision was mailed to the 
appellant on August 24, 1982, with VA Form VB8-4107 that gave 
him notice of the one-year time limit for appeal.

3.  The appellant did not file a Notice of Disagreement with 
the August 1982 administrative decision within one year.

CONCLUSION OF LAW

A timely Notice of Disagreement was not filed as to the 
August 1982 administrative decision on the issue of whether 
the appellant's character of discharge was a bar to the 
payment of VA benefits.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.201, 20.302 (2000); 38 C.F.R. §§ 19.113, 118 
(1982).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an adverse decision of the RO is 
initiated by a Notice of Disagreement (NOD) and completed by 
a substantive appeal after a Statement of the Case (SOC) is 
furnished.  38 U.S.C.A. § 7105(a)(West 1991); 38 C.F.R. 
§ 20.302 (2000).

An NOD is a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO, and a desire to 
contest the result.  38 C.F.R. § 20.201 (2000).  An NOD must 
be filed within one year from the date of mailing of notice 
of the result of the original review or determination.  
38 U.S.C.A. § 7105 (West 1991).  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302 (2000).  An application for review on 
appeal shall not be entertained by the Board unless it is in 
conformity with these provisions.  38 U.S.C.A. § 7108 (West 
1991).

A September 1971 character of discharge decision issued by 
the RO held that the appellant's undesirable discharge of 
February 15, 1971 was the culmination of a series of acts 
constituting willful and persistent misconduct and that the 
appellant was discharged under dishonorable conditions which 
therefore barred him from receipt of VA benefits.  Notice of 
that decision was sent to the appellant the next month and 
the letter also gave him notice of the one-year time limit 
for appeal.  The appellant did not respond.

The appellant subsequently petitioned the Army for an upgrade 
of his discharge; the appellant's discharge was upgraded to a 
general discharge (under honorable conditions), effective 
July 21, 1977.  Thereafter, in July 1982, the appellant again 
applied for VA benefits.  A character of discharge decision 
issued by the RO, in August 1982, again held that the 
appellant's discharge of February 15, 1971 was the 
culmination of a series of acts constituting willful and 
persistent misconduct and that, despite the upgraded 
discharge (which the RO noted was not affirmed under Public 
Law 95-126 per the DD 215 dated August 29, 1978), the 
appellant was discharged under dishonorable conditions which 
therefore barred him from receipt of VA benefits other than 
medical care for service-connected disabilities.  Notice of 
that decision was sent to the appellant on August 24, 1982.  
The notice letter included VA Form VB8-4107, which gave him 
notice of the one-year time limit for appeal.

The next communication from the appellant received by the RO 
was another application for compensation received by the RO 
in October 1982.  A handwritten notation on this form, dated 
in October 1982, apparently written by someone at the RO, 
refers to the August 24, 1982, letter.  No document, however, 
was received by the RO within one year after the August 1982 
notification of the denial of the character of discharge 
claim which could reasonably be construed as an NOD.

The next communication from the appellant was received by the 
RO on July 6, 1995, as evidenced by the time stamp on the 
document.  This document was a VA Form 21-4138 that contained 
the appellant's request for the reopening of his claim for 
service connection for post-traumatic stress disorder (PTSD).  

Review of the regulations in effect at the time of the August 
1982 administrative decision and notice letter reveals that 
the one-year rule was in effect at that time:

38 C.F.R. § 19.118 Rule 18; time 
limit for filing.  (a) Notice of 
disagreement-(1) General.  A notice 
of disagreement shall be filed 
within 1 year from the date of 
mailing of notification of the 
initial review or determination; 
otherwise, that determination will 
become final.  (38 U.S.C. 
4005(b)(i)).

38 C.F.R. § 19.118 (1982).

In 1982, an NOD was defined under 38 C.F.R. § 19.113 Rule 13 
as a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination and the notice had to be 
in terms which could be reasonably construed as evidencing a 
desire for review of that determination.  The NOD did not 
need to be couched in specific language and specific 
allegations of error of fact or law were not required.  
38 C.F.R. § 19.113 Rule 13 (1982).

Because no communication meeting the criteria set forth in 
38 C.F.R. § 19.113 was received from the appellant on or 
before August 24, 1983, the Board must conclude that no 
timely appeal was filed from the RO's August 1982 
administrative decision.  

The Board notes that the appellant's representative argued, 
in October 2000, that the appellant's statement dated 
February 15, 1996, should have been treated as an NOD with 
the RO's correspondence of October 11, 1995.  The October 
1995 letter had informed the appellant that he had been 
previously notified in August 1982 that the character of his 
discharge was a bar to VA benefits, but that he could receive 
free medical care for any service-connected disability that 
he might have.  It did not include a notice of appellate 
rights.  The Board notes that even if the RO had issued a 
statement of the case in response to the appellant's February 
1996 statement, the result would remain the same: this would 
not create a timely NOD from the August 24, 1982, notice of 
the administrative decision.  

Because the appellant did not file a timely NOD and pursuant 
to the statutory provisions of 38 U.S.C.A. § 7105(d)(3) and 
its precursor, the Board therefore concludes that a timely 
appeal to the Board, as described by 38 U.S.C.A. § 7105 and 
38 C.F.R. § 20.302(a) and their precursors, was not 
perfected.  Accordingly, the August 1982 administrative 
decision which denied eligibility for the payment of VA 
benefits is "final", and may only be reopened upon the 
submission of "new" and "material" evidence under the 
guidelines of 38 U.S.C.A. § 5108 (West 1991) and 38 C.F.R. 
§ 3.156(a) (2000).  The Board also points out that no 
determination is being made on the merits of the character of 
discharge claim, since it is not properly before the Board on 
appeal at this time.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.200 (2000); Rowell, 4 Vet. App. 9 
(1993); Roy, 5 Vet. App. 554 (1993).


ORDER

A timely Notice of Disagreement to an August 1982 RO 
determination which denied eligibility for the payment of VA 
benefits to the appellant was not filed.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

